Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered March 31, 2003, convicting him of criminal possession of a weapon in the third degree and unlawful possession of marijuana, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to prove his guilt of criminal possession of a weapon in the third degree beyond a reasonable doubt is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]; People v Padro, 75 NY2d 820 [1990]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]; People v Florival, 262 AD2d 499 [1999]), we find that the evidence was legally sufficient to prove beyond a reasonable doubt that the defendant possessed a loaded firearm (see People v Walker, 215 AD2d 607 [1995]; People v Miller, 196 AD2d 834 [1993]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of *493guilt was not against the weight of the evidence (see CPL 470.15 [5]). Altman, J.P., Florio, Mastro and Fisher, JJ., concur.